 

EXHIBIT 10.4

 

Lipocine Inc.

Restricted Stock Unit Grant Notice

2011 Equity Incentive Plan

 

Lipocine Inc. (the “Company”) hereby awards to Participant the number of
restricted stock units (“RSUs”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth in this Notice, the 2011
Equity Incentive Plan (the “Plan”) and the Restricted Stock Unit Agreement (the
“Award Agreement”), both of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not explicitly defined herein but defined in
the Plan or the Award Agreement will have the same definitions as in the Plan or
the Award Agreement. In the event of any conflict between the terms of the Award
and the Plan, the terms of the Plan will control.

 

Participant:     Date of Grant:     Vesting Commencement Date:     Number of
RSUs:    

 

Vesting Schedule: [The Award vests as to 1/4th of the RSUs (rounded down to the
nearest whole RSU) on the twelve-month anniversary of the Vesting Commencement
Date, with the balance vesting as to 1/48th of the RSUs (rounded down to the
nearest whole RSU, except for the last vesting installment) each month
thereafter, subject to Participant’s Continuous Service with the Company through
each such vesting date. Each installment of RSUs that vests hereunder is a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).  
  Issuance Schedule: Subject to any change on a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU which vests at the time set
forth in Section 6 of the Award Agreement.  

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, the Plan and the stock plan prospectus for this Plan. As of the Date
of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
terms of the Award, with the exception, if applicable, of (i) the written
employment agreement or offer letter agreement entered into between the Company
and Participant specifying the terms that should govern this Award, and (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law.

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

Lipocine Inc.   Participant:       By:       Signature   Signature       Title:
    Date:         Date:      

 

Attachments: Award Agreement, 2011 Equity Incentive Plan

 

 

 

 